Citation Nr: 1519667	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lung disorder.

2. Entitlement to service connection for a lung disorder.

3. Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Regional Office (RO) in Waco, Texas.

In December 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Although the Veterans Benefits Management System (VBMS) reflects that the Veteran is represented by Veterans of Foreign Wars, a review of the claims file shows that in September 2010, the appellant executed a power of attorney for Disabled American Veterans and that a December 2008 power of attorney for Veterans of Foreign Wars was revoked.  At the December 2014 hearing, the Veteran was represented by Disabled American Veterans.

To the extent the Veteran has not waived RO consideration of any pertinent evidence received since a September 2012 statement of the case, given the favorable disposition of the claim to reopen and the fact that reconsideration will be accomplished on remand, there is no prejudice to the Veteran.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a lung disorder and entitlement to an initial compensable rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since an unappealed June 2009 rating decision denying entitlement to service connection for a lung disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim of entitlement to service connection for a lung disorder is being reopened, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

The Veteran claims entitlement to service connection for a lung disorder, which he attributes to an in-service motor vehicle accident and a subsequent respiratory infection.  After reviewing all of the evidence of record available at the time of the June 2009 rating decision, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  

In this regard, at a December 2014 hearing the Veteran's spouse testified that the appellant had had a history of breathing problems since they began their relationship together in March 1969.  While this is not medical evidence linking a respiratory disorder to service, it is pertinent lay testimony that helps to corroborate the appellant's claim.  Given that this evidence must also be considered credible for the purposes of determining whether or not to reopen the claim, Justus v. Principi, 3 Vet. App. 510, 513 (1992), the Board finds that new and material evidence has been submitted.

The claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disorder is reopened.


REMAND
At his December 2014 hearing the Veteran testified that he had received continuous treatment for damaged lungs at the VA Medical Center at Bonham, Texas, beginning in the 1990s.  Given that there are no VA records dated prior to April 2007, and given that these records are constructively before the Board, further development is in order so that they may be actually added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.).

In April 2011, the Veteran was examined following which a VA examiner opined that the Veteran's chronic obstructive pulmonary disease and pneumothorax were not related to service.  Notably, the examiner did not provide a rationale other than to state that chronic obstructive pulmonary disease was likely related to smoking.  Further, while the examiner indicated that she reviewed the claims file, she failed to address a July 1971 private treatment record from "Dr. E.B." that noted a diagnosis pneumothorax and whether that disorder was related to the injuries described by the appellant.  As such, an addendum opinion is required.  On remand, the examiner must address the Veteran's principal contention that trauma resulting from an in-service motor vehicle accident caused his post-service lung disorders.

The appellant also claims entitlement to an initial compensable rating for bilateral hearing loss.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, at the hearing, the Veteran claimed that his hearing had worsened since an April 2011 VA audiological examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all appropriate action to obtain any outstanding VA treatment records from the VA Medical Center in Bonham, Texas, from 1990 through April 2007.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the April 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims, VBMS and Virtual VA files to specifically include the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that any current lung disorder is related to service.  In so doing, the examiner should document her consideration of the Veteran's lay contentions and all relevant evidence, in particular, (a) the Veteran's claim that an in-service motor vehicle accident caused his collapsed lung and (b) the July 1971 treatment record from Dr. E.B. that notes pneumothorax.

3.  The AOJ should schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder, consisting of Virtual VA and VBMS electronic records, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

4. After the development requested has been completed, the AOJ should review the reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


